Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The RCE amendment filed on May 03, 2022 has been received and made of record. In response to RCE Non-Final Office Action mailed on February 16, 2022, applicants amended independent claims 1, and 17. Claims 2-16, and 18-20 are maintained of which claim 13 is independent claim. NO claim has been added or cancelled after the RCE Non-Final Office Action. Therefore, claims 1-20 are pending for consideration.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Claims 1 and  17: None of the cited references in record, alone or in combination, provide reasonable motivation to fairly teach or suggest the applicants’ invention, ---- wherein the first insulating pattern and the second insulating pattern comprise the same material and are provided in the same layer, wherein the first insulating pattern and the second conductive layer are simultaneously etched to have substantially the same planar shape(figs.7 and 8, Para-170, 183 of the specification submitted on July 19, 2020)” with all other limitation cited in claims 1 and 17 respectively.

Claim 13: None of the cited references in record, alone or in combination, provide reasonable motivation to fairly teach or suggest the applicants’ invention, “------, and forming a second conductive layer having a first insulating pattern disposed on the top thereof and a second metal layer having a second insulating pattern disposed on the top thereof by simultaneously etching the metal material layer and the insulating material layer(figs.12D and 12E, and related text disclosed in the specification submitted on July 19, 2020), wherein the second conductive layer and the first insulating pattern correspond to the sensing region on the insulating layer, and the second metal layer and the second insulating pattern” with all other limitations cited in independent claim 13.

Claims 2-12, 14-16 and 18-20 are also allowed because of their dependency on the allowed base claims respectively.
[CHEN et al.(US 2020/0019280 A1) teaches a touch sensor for a display device(Para-4), the touch sensor comprising: a base layer(1, figs.4-15); a first conductive layer(S101, fig.15, Para-76; metal bridge point 2, fig.8, first electrode layer 300, electrode connection bridge 3, S102, fig.15, Para-77) disposed in a sensing region on the base layer(1); an insulating layer (4, fig.12, Para-78) disposed on the first conductive layer (01, Para-53); a second conductive layer(500, fig.13, Para-85) disposed on the insulating layer in sensing region(fig.3); a first insulating pattern(6, figs.13&14) disposed on the second conductive layer(500); a plurality of signal lines(20, 50, fig.1) provided in a non-sensing region(bonding area), the plurality of signal lines being electrically connected to the first and second conductive layers(figs.1-3); and a second insulating pattern(60, figs.6&7) disposed on the plurality of signal lines(20, 50), wherein the first insulating pattern and the second insulating pattern[comprise the same material and] are provided in the same layer(Para-68), wherein the first insulating pattern(6, fig.4) has substantially the same planer shape as the second conductive layer(51, 52, fig.4). 

KIM et al.(US 2012/0262385 A1) teaches a display device with embedded touch panel(fig.1), wherein the first insulating layer[pattern](180, fig.3) and the second insulating layer [pattern](182, fig.3) comprise the same material(Para-54, 56) and provided in the same layer(fig.3), wherein the first insulating pattern(182, fig.7B) is formed in the same etching process as the second conductive layer(152, fig.7B; 250, fig.8B) have substantially the same planer shape as the second conductive layer(figs.7B&8B-8C)]. 

None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention as argued by the applicants above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692